Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 have preliminarily been cancelled.
Claims 11-30 are pending in this application, wherein claims 23-30 are withdrawn as non-elected claims.
Response to Argument
Applicant’s arguments with respect to the claims have been considered but they are not persuasive and are moot as the examiner update the claims interpretation of rejections with the same reference applied previously.  According to the new/updated claims interpretation, it is submitted that Haase’s teachings still read on the claimed/argued limitations.  Please see the rejections below for details.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase et al. (US. Pub. 2015/0219863).
Regarding claims 11-12 and 18, Haase et al. anticipate an optical ferrule, comprising: an optical coupling member comprising: one or more light redirecting elements (112) configured to redirect input light from a waveguide (202) attached to the optical coupling member toward an output window (e.g. surface 226 providing at least one output window) of the optical coupling member; and a mating surface (226) that includes the output window, the mating surface configured to slidably mate with a mating surface of a mating optical coupling member along a longitudinal axis of the optical ferrule; and at least one stacking member (e.g. two side wings disposed adjacent to a bore 109) along a longitudinal edge of the optical coupling member, the at least one stacking member comprising: a distal end (110) extending beyond one of the mating surface and a top surface (e.g. a topmost surface between two bores 109 near redirecting surface 112) opposed to the mating surface; and a contact surface (e.g. top surface with bore 109) opposed to the distal end (110), the contact surface configured to rotatably interface with a corresponding distal end of a corresponding stacking support member of an adjacently stacked optical ferrule; wherein the contact surface is further configured to slidably interface with the corresponding distal end of the corresponding stacking support member (see Figs. 1a-1b, Figs. 2a-2b, and Fig. 7).

    PNG
    media_image1.png
    327
    457
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    326
    459
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    338
    467
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    224
    381
    media_image4.png
    Greyscale

Reproduced/annotated from US. Pub. 2015/0219863’

Regarding claims 13-14, Haase et al. further anticipate that the at least one stacking member comprises first and second stacking members respectively located along opposing longitudinal edges of the optical coupling member, and wherein the first and second stacking members align the optical ferrule in a side-to-side direction with a corresponding optical coupling member of the adjacently stacked optical ferrule; wherein the at least one stacking member comprises first and second stacking members respectively located along opposing longitudinal edges of the optical coupling member, the first and second stacking members being mirror images of one another (see Figs. 1a-1b and Figs. 2a-2b).
Regarding claims 15-16, Haase et al. further anticipate that the stacking member comprises a triangular shape, a vertex of the triangular shape corresponding to the distal end; wherein the contact surface and the corresponding distal end comprise a groove and a ridge, the 
Regarding claims 17 and 21-22, Haase et al. further anticipate that the optical ferrule and the adjacently stacked optical ferrule are part of a first connector and configured to optically interface with respective first and second stacked mating optical ferrules of a second connector in a mated configuration, wherein the contact surface is separated from the corresponding distal end of the corresponding stacking support member in the mated configuration, and wherein the stacking members of the optical ferrule and the adjacently stacked optical ferrule of the first connector comprise stop surfaces that contact with corresponding stop surfaces of first and second stacking support members of the first and second stacked optical ferrules of the first connector in the mated configuration (see Figs. 1a-1b and Figs. 2a-2b).
Regarding claims 19-20, Haase et al. further anticipate a second contact surface on the second extension, the second contact surface configured to slidably interface with another extension of the corresponding stacking support member; wherein the extension comprises a triangular shape, a vertex of the triangular shape slidably interfacing with a contact surface of a second adjacently stacked optical ferrule (see Figs. 1a-1b and Figs. 2a-2b).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883